Citation Nr: 0818441	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability as 
secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1984 to June 
1994 and additional Reserve service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2005 and October 2006 the Board remanded the 
veteran's claim to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development.  

The Board observes that, in its prior remands, it instructed 
the RO to adjudicate the veteran's application to reopen 
previously denied claims of service connection for a stomach 
disorder, broken right thumb, broken 4th toe of the right 
foot, broken great toe of the right foot, and bilateral 
tendinitis of the shoulders.  To date, however, the RO has 
not adjudicated these claims.  Thus, these issues again are 
referred back to the RO for adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's claimed lung disability is not related to 
active service. 


CONCLUSION OF LAW

A lung disability secondary to asbestos exposure was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2002 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of claimed disability during service, and noted 
other types of evidence the veteran could submit in support 
of his claim.  The veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in December 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although 
complete content-complying VCAA notice was not provided prior 
to the initial RO decision denying the benefits sought on 
appeal, as will be explained below in greater detail, the 
evidence does not support granting service connection for the 
veteran's claimed lung disability as due to asbestos 
exposure.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993), 
and Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  The RO has obtained the veteran's service medical 
records, VA treatment records, and Social Security 
Administration (SSA) records.  The veteran also has been 
provided with VA examinations to address the contended causal 
relationship between his claimed lung disability and active 
service.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498. 

The Board observes that, although there are no statutes or 
regulations specifically addressing asbestos exposure and 
service connection for asbestos-related diseases, VA issued a 
circular in 1988 on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988) ("DVB Circular").  The information and instructions 
contained in the DVB Circular subsequently were included in 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  VA has 
acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure, as well as with indirect 
exposure to a "bystander."  M21-1, Part VI, 7.21(b)(2), p. 
7-IV-3.  Also of significance is that the time length of 
exposure is not material, as individuals with relatively 
brief exposures of less than one month can develop asbestos-
related disorders.  Id.  The most common disease resulting 
from exposure to asbestos is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21- 1, Part VI, 7.21(a)(1).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that in-service asbestos exposure caused 
his claimed lung disability which he characterizes as non-
specific lung problems and pneumonia.  

Service medical records show that the veteran was involved in 
asbestos removal and clean up during active service.  These 
records also are replete with treatment for a lung 
disability.  On the veteran's enlistment examination in March 
1984, his lungs were clear and pneumonia was ruled out.  The 
examiner noted the veteran had acute pharyngitis with blood 
spitting 3 months earlier and a history of asthma but none 
since childhood.  Pertinent service medical records show that 
in July 1987 he had pneumonia.  X-rays dated in January 1988 
and June 1991 showed the veteran's chest was normal.  Records 
dated January 1988 and September 1990 show that the veteran 
was an electrician, handled asbestos, and experienced 
occasional colds that went to his chest resulting in 
productive cough and shortness of breath.  In November 1987, 
February 1991 and June 1991, the veteran had bronchitis.  On 
several occasions ,the veteran was treated for an upper 
respiratory infection, including in July 1984, November 1987, 
February 1992, October 1992 and in May 1993.

On the Report of Medical History in April 1994, the veteran 
noted he had asthma, shortness of breath, pain or pressure in 
his chest, and chronic cough.

From July to August 1997, the veteran was hospitalized for 
right lower lobe pneumonia.  U.S. Air Force records dated in 
September 1997 show the veteran's pneumonia was in its 
incipient stages on July 24, 1997, it probably did not appear 
to pre-exist his active duty which commenced on or about July 
22, 1997 and if it did preexist it was probably aggravated by 
service and in view of the foregoing was incurred in the line 
of duty.  

Reserve medical records show that in June 1998, the veteran 
was HIV positive, had a pulmonary nodule based on x-rays 
findings and chest CT scan was negative. 

VA x-rays shows that in March 2002 the veteran had pneumonia 
involving the lower lobe of the left lung and probably the 
perihilar areas of both lungs.  VA medical records that same 
month provided diagnoses of pneumocystic carinii pneumonia 
and HIV positive.  The veteran was hospitalized from March to 
April 2002 for his pneumonia.  

SSA records show that x-rays in April 2002 found resolving 
pneumonia in the inferior portion of the left lung, mild 
bilateral chronic lung disease and no acute pulmonary 
disease.  

On VA examination in November 2005, the veteran reported that 
he was involved in the removal of asbestos during service 
from 1987 to 1989.  He also reported multiple upper 
respiratory infections and pneumonias since that time and 
being issued a respirator.  He had asthma as a child which 
had resolved before he reached age seven.  The examiner noted 
the veteran had a productive cough, with a frequency of one 
to several times per day, no respiratory failure, no abnormal 
respiratory findings and no conditions that could be 
associated with pulmonary restrictive disease.  X-rays from 
2004 showed clear lungs.  The diagnoses were a history of 
exposure to asbestos with normal pulmonary function tests, 
chest x-rays and CT scans, and a history of pneumonitis 
pneumonia secondary to HIV and prior history of pneumonia.  
The examiner commented that it was too early to see any 
changes due to the veteran's exposure to asbestos in the 
military as this could take 20 to 30 years to manifest.  The 
examiner further commented that the veteran's current 
complaints of upper respiratory pneumonias were less likely 
than not due to his exposure to asbestos in the military 
based on the rationale that the veteran had one case of 
pneumocystis pneumonia that was secondary to his HIV 
infection.  The veteran's episodes of pneumonia and several 
upper respiratory infections while in the military were more 
likely than not related to smoking and other community 
exposures.  The examiner opined that the veteran's current 
respiratory problems were not exacerbated by his military 
service.  The examiner concluded that the veteran currently 
did not have asthma, as it had been resolved by his seventh 
birthday, and any current respiratory conditions certainly 
would be exacerbated by the veteran's cigarette smoking.  

On VA examination in February 2007, the veteran complained of 
shortness of breath.  The veteran smoked a pack of cigarettes 
for 15 years but quit smoking 7 to 8 years earlier.  The 
veteran reported he wore protective gear during service when 
he removed asbestos in Guam.  Prior to that, he had crawled 
in vents and did not use masks.  He also reported exposure to 
dust in Hawaii when helping with headquarters building.  The 
veteran was concerned that he had been exposed to asbestos 
when he was not wearing a mask.  While the veteran was 
required to wear a mask for nuclear, biological and chemical 
warfare training, he could not keep the mask on for hours as 
required.  This was also a problem with drills during active 
duty and in the Reserves.  The examiner noted the veteran 
stated he had pneumonia prior to service; however, records 
showed that the veteran had pneumonia prior to entering 
service and an x-ray was done that was negative.  Physical 
examination showed that the chest was clear to auscultation 
bilaterally, there was no wheezing, no egophony, no prolonged 
expiratory phase.  Current x-rays showed the lungs are 
expanded and clear and the pleural spaces were clear.  The 
veteran's pulmonary function tests were normal.  The examiner 
opined that it was less likely than not that the veteran's 
complaint of shortness of breath was related to active 
service or to his asbestos exposure.  The examiner's 
rationale was that the veteran had a history of asthma as a 
child which he outgrew prior to entering service and a 
history of smoking 1 pack of cigarettes per week for 15 
years.  The veteran's current respiratory disorder manifested 
by shortness of breath did not pre-exist service and did not 
appear while he was in active military service.  The examiner 
noted that, based on his discussions with a pulmonologist, 
asbestosis presents in most patients 30 to 40 years after 
their exposure and the veteran was exposed approximately only 
20 years out and was less likely to have interstitial lung 
disease from asbestosis.  The examiner concluded that the 
veteran's shortness of breath was not associated with lung 
findings on chest x-ray or pulmonary function tests and that 
it was possible that the veteran had deconditioning related 
to his knee pain and limited exercise or that his HIV 
diagnosis and history of wasting had left him weaker with 
less exercise tolerance.  

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a lung 
disability as secondary to asbestos exposure. The service 
medical records show treatment for multiple lung disorders, 
to include pneumonia, bronchitis, and upper respiratory 
infection.  Following service separation, the veteran was 
treated for pneumonia.  On VA examination in November 2005, 
the diagnosis was a history of exposure to asbestos with 
normal pulmonary function tests, chest x-rays and CT scans 
and a history of pneumonitis pneumonia secondary to HIV and 
prior history of pneumonia.  On VA examination in February 
2007, the assessment was shortness of breath.  The VA 
examinations of November 2005 and February 2007 do not 
contain any current diagnoses of a lung disability, to 
include pneumonia, bronchitis, asthma and upper respiratory 
infections, which could be attributed to active service.  It 
appears that these lung disorders have resolved; more recent 
medical records show only that the veteran experiences 
shortness of breath.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The Board also observes that, on VA examination in November 
2004, the veteran had normal pulmonary function tests, chest 
x-rays and CT scans.  The VA examiner commented that the 
veteran had a history of pneumocystis pneumonia secondary to 
HIV and any respiratory conditions could be exacerbated by 
the veteran's cigarette smoking.  Critically, another VA 
examiner concluded in February 2007 that it was less likely 
than not that the veteran's complaint of shortness of breath 
was related to active service or to his asbestos exposure.  
This examiner explained that the veteran's fairly recent 
exposure to asbestos made it unlikely that he had an 
interstitial lung disease from asbestosis, current x-rays and 
pulmonary function tests were normal, and it was plausible 
that the veteran's respiratory disease was a result of his 
limited exercise due to knee pain and HIV virus.  The veteran 
also had a long history of smoking cigarettes.    

Additional evidence in support of the veteran's service 
connection claim for a lung disability as secondary to 
asbestos exposure is his own lay assertions.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lung disability as 
secondary to asbestos exposure is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


